DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, recites the limitation “using a type of the container to determine the first group of at least one fullness level”. It is unclear to the Examiner how the first group of the at least one fullness level is being determined. One could interpret this to mean the type of container (which a fullness level is already determined for) directly reflects the group of the at least one fullness level (i.e. fullness level is selected based on type of container) and someone else could interpret this to mean the type of container itself is being used to determine the first group of the at least one fullness level. For purposes of examination, the Examiner interprets this to be the first group of the at least one fullness level is determined based on the type of the container. The Examiner notes that claim 4 is dependent upon claim 3, and therefore is reject as being dependent upon a rejected claim.
5, line 2, recites the limitation “the content of the container”. It is unclear to the Examiner what “the content” the Applicant is referring to as the recited “content” lacks antecedent basis and is not recited previously. For purposes of examination, the Examiner interprets this to be a content of the container.
Claim 10, line 6, recites the limitation “a lid of the container”. It is unclear to the Examiner whether this is the same “a lid” as previously recited in claim 10, line 4, or if this is a new or different “a lid” being introduced. For purposes of examination, the Examiner interprets this to be the lid of the container.
Claim 13, line 3, recites the limitation “the content of the trash can”. It is unclear to the Examiner what “the content” the Applicant is referring to as the recited “content” lacks antecedent basis and is not recited previously. For purposes of examination, the Examiner interprets this to be a content of the container.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-13 and 18-20 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-13 and 18 are directed to a non-transitory computer readable medium, i.e. system. Claim 19 is directed towards a system. Claim 20 is directed towards a method, i.e. process.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in 1-18 (and the system and method in claims 19 and 20, respectively) comprises a mental process that can be practicably performed in the human mind (or generic computers or components configured to perform the method) and, therefore, an abstract idea. With regard to independent claims 1, 19, and 20, the method/system (or computer implemented functionality) recite the steps (functions) of: (a) analyzing the one or more images to identify a fullness level of the container and (b) determining whether the identified fullness level is within a first group of at least one fullness level.  This limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally analyzing an image and determining a fullness.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally analyze an image and determine a fill level, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. processing unit) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 19, and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1, 19, and 20 recites the further limitation of (c) obtain one or more images. This limitation is the mere collection of images/or data which amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 1, 19, and 20 recites the further limitations of (d) forgoing at least one action involving the container based on a determination that the identified fullness level is within the first group of at least one fullness level.  This limitation is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Further, claim 1, 19, and 20 recites the additional limitations of a “non-transitory computer readable medium”, “containers”, “system” and “processing unit”.  The “non-transitory computer readable medium”, “containers”, “system” and “processing unit” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 19, and 20 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to “obtain, analyze, and determine”, as claimed in claim 1, 19, and 20 is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
Thus, since claims 1, 19, and 20 is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1, 19, and 20 is directed towards non-statutory subject matter.
2-18) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) further describing the first group of at least one fullness level, (b) further analyzing the one or more images to determine the type of container or etc., (c) using the identified state of a lid to determine a fullness level, or (d) performing or foregoing of an action regarding the container.  Each of these limitations expand upon the mental process or are additional insignificant extra-solution activity.  Therefore, claims 2-18 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-6, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mask (US. Pub. No. 20160292862 A1).
Regarding claim 1, 19, and 20:
	Mask teaches:
A non-transitory computer readable medium storing a software program comprising data and computer implementable instructions for carrying out a method for selectively forgoing actions based on fullness levels of containers (see at least the abstract and at least section [0037]-[0038], [0041], [0044], and [0071] regarding a data storage and computer executable instructions which pertain to systems, methods, and computer-readable media are disclosed for monitoring waste and waste levels.)
the method comprising: obtaining one or more images captured using one or more image sensors and depicting at least part of a container (see at least sections [0019], [0024], [0027], [0032], and [0046]-[0047] regarding a monitoring device which may also record images of the container and communicate the images to a system which may compare the images against representative images to determine a fill level of the waste container.)
analyzing the one or more images to identify a fullness level of the container (see at least sections [0019], [0024], [0027], [0032], and [0046]-[0047] regarding a monitoring device which may also record images of the container and communicate the images to a system which may compare the images against representative images to determine a fill level of the waste container.)
determining whether the identified fullness level is within a first group of at least one fullness level (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group).)
forgoing at least one action involving the container based on a determination that the identified fullness level is within the first group of at least one fullness level (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level 
Regarding claim 2:
Mask teaches:
wherein the first group of at least one fullness level comprises an overfilled container (see at least sections [0017], [0024], [0027], and [0047]-[0048] regarding a predetermined threshold (i.e. which could be the overfilled level) in a waste container and preventing overfilled containers. This includes requesting a waste pickup and alerting the operator that the dumpster is close to overflowing.)
Regarding claim 3:
Mask teaches:
wherein the method further comprises using a type of the container to determine the first group of at least one fullness level (see at least section [0032] regarding an image database connected to a network which may include a database of images associated with different fill levels of waste containers and images associated with different types of waste containers.)
Regarding claim 4:
Mask teaches:
wherein the method further comprises analyzing the one or more images to determine the type of the container (see at least sections [0019], [0026], [0030], [0032], and [0034] regarding comparing images of a container against representative images to determine a fill level of the waste container. This could involve images from section [0032] which are 
Regarding claim 5:
Mask teaches:
wherein the one or more images depict at least part of the content of the container (see at least sections [0016], [0019], [0024], [0026], and [0046] regarding analyzing waste content of a dumpster/container.)
Regarding claim 6:
Mask teaches:
wherein the one or more images depict at least one external part of the container (see at least section [0021] regarding a mounted camera on a wall and images that can be taken of a dumpster or the top (i.e. lid or etc.) of the dumpster or container.)
Regarding claim 12:
Mask teaches:
wherein the container is a trash can (see at least sections [0015]-[0018], [0021], [0023]-[0027], and [0046-[0047] regarding a waste dumpster.)
and the at least one action comprises emptying the trash can (see at least sections [0047], [0051], and [0056]-[0057] regarding a waste hauler emptying a waste container.)
Regarding claim 15:
Mask teaches:
wherein the method further comprises providing a notification to a user in response to the determination that the identified fullness level is within the first group of at least one fullness level (see at least sections [0024]-[0025], [0047], and [0048] regarding transmitting a notification to the responsible user or waste hauler service when the threshold is met.)
Regarding claim 16:
Mask teaches:
wherein the method further comprises: in response to a determination that the identified fullness level is not within the first group of at least one fullness level, performing the at least one action involving the container (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group). The system also includes providing/triggering alerts or notifications at desired fill levels (i.e. at least one action). Therefore, if the fill level is not at the desired or predetermined fill level, it would be obvious that an alert or notification would not be provided or triggered and trash would not be picked up at that time due to being under a threshold (i.e. forgoing at least one action, which could be providing an alert or not emptying the waste container).)
in response to a determination that the identified fullness level is within the first group of at least one fullness level, forgoing performing the at least one action (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group). The system also includes providing/triggering alerts or notifications at desired fill levels (i.e. at least one action). Therefore, if the fill level is not at the desired or predetermined fill level, it would be obvious that an alert or notification would not be provided or triggered and trash would 
Regarding claim 17:
Mask teaches:
wherein the method further comprises: in response to a determination that the identified fullness level is not within the first group of at least one fullness level, providing first information (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group). The system also includes providing/triggering alerts or notifications (i.e. first information) at desired fill levels (i.e. at least one action). Also, see sections [0015], [0026]-[0027], and [0049] regarding prohibited or restricted item presence (i.e. which could also be first information) being sent to a user.)
the first information is configured to cause the performance of the at least one action involving the container (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group). The system also includes providing/triggering alerts or notifications at desired fill levels (i.e. at least one action). Also, see at least sections [0047], [0051], and [0056]-[0057] regarding a waste hauler emptying a waste container.)
and in response to a determination that the identified fullness level is within the first group of at least one fullness level, forgoing providing the first information (see at least abstract and sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a 
Regarding claim 18:
Mask teaches:
wherein the method further comprises: comparing the identified fullness level of the container with a selected fullness threshold (see at least sections [0016], [0019], [0026], [0030], and [0034] regarding an operator or user establishing a waste level threshold. These also discuss comparing fullness levels to an image database.)
in response to a first result of the comparison of the identified fullness level of the container with the selected fullness threshold, determining that the identified fullness level is within the first group of at least one fullness level 
and in response to a second result of the comparison of the identified fullness level of the container with the selected fullness threshold, determining that the identified fullness level is not within the first group of at least one fullness level (see at least sections [0016]-[0017], [0024]-[0025], [0028], [0050]-[0051], and [0057] regarding analyzing the level of waste and determining if the level exceeds a predetermined fill level (i.e. fullness level within a first group). The system also includes providing/triggering alerts or notifications at desired fill levels (i.e. at least one action). Therefore, if the fill level is at the desired or predetermined fill level (i.e. second result), it would be obvious that an alert or notification would be provided or triggered and trash would be picked up at that time due to being at or above threshold.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mask (US. Pub. No. 20160292862 A1) in view of Skocypec et al. (US. Pub. No. 20170090447 A1).
Regarding claim 7:
Mask does not explicitly teach wherein the container is configured to provide a visual indicator associated with the fullness level on the at least one external part of the container, and the method further comprises: analyzing the one or more images to detect the visual indicator; and using the detected visual indicator to identify the fullness level.
Skocypec teaches:
wherein the container is configured to provide a visual indicator associated with the fullness level on the at least one external part of the container (see at least sections [0037] and [0068] regarding status indicators according to fullness levels.)
and using the detected visual indicator to identify the fullness level (see at least sections [0037] and [0068] regarding status indicators according to fullness levels.)
While Skocypec does not explicitly teach the method further comprises: analyzing the one or more images to detect the visual indicator it would be obvious to analyze the images of the trash can or dumpster that are already being analyzed in terms of looking at the waste level to also check the indicator on the exterior part of the dumpster or trash can.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Skocypec et al. wherein the container is configured to .

	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mask (US. Pub. No. 20160292862 A1) in view of Varghese (IN 201711043090 A).
Regarding claim 8:
Mask does not explicitly teach wherein the method further comprises: analyzing the one or more images to identify a state of a lid of the container; and using the identified state of the lid of the container to identify the fullness level of the container.
Varghese teaches:
wherein the method further comprises: analyzing the one or more images to identify a state of a lid of the container 
using the identified state of the lid of the container to identify the fullness level of the container (see at least sections [00050] regarding container open/closure status and analysis of one or more parameters regarding the content of the container.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Varghese wherein the method further comprises: analyzing the one or more images to identify a state of a lid of the container; and using the identified state of the lid of the container to identify the fullness level of the container as both systems are directed to a trash receptacles for monitoring fullness and one of ordinary skill in the art would have recognized the established function of having wherein the method further comprises: analyzing the one or more images to identify a state of a lid of the container; and using the identified state of the lid of the container to identify the fullness level of the container and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.
Regarding claim 9:
Mask does not explicitly teach wherein the method further comprises: analyzing the one or more images to identify an angle of a lid of the container; and using the identified angle of the lid of the container to identify the fullness level of the container.
While Varghese does not explicitly teach wherein the method further comprises: analyzing the one or more images to identify an angle of a lid of the container and using the identified angle of the lid of the container to identify the fullness level of the container, Varghese does teach using calculations and/or analysis of measurements to determine a fill level in a container relative to the lid. For example, Varghese teaches a content sensor which includes a depth sensor which is measuring the position of the lid relative to the level of contents in the container (see at least 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Varghese wherein the method further comprises: analyzing the one or more images to identify an angle of a lid of the container; and using the identified angle of the lid of the container to identify the fullness level of the container as both systems are directed to a trash receptacles for monitoring fullness and one of ordinary skill in the art would have recognized the established function of having wherein the method further comprises: analyzing the one or more images to identify an angle of a lid of the container; and using the identified angle of the lid of the container to identify the fullness level of the container and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.
Regarding claim 10:
Mask does not explicitly teach wherein the method further comprises: analyzing the one or more images to identify a distance of at least part of a lid of the container from at least part of the container; and using the identified distance of the at least part of a lid of the container from the at least part of the container to identify the fullness level of the container.
While Varghese does not explicitly teach wherein the method further comprises: analyzing the one or more images to identify a distance of at least part of a lid of the container from at least part of the container and using the identified distance of the at least part of a lid of the container from the at least part of the container to identify the fullness level of the container, Varghese does teach using calculations and/or analysis of measurements to determine a fill level in a container relative to the lid. For example, Varghese teaches a content sensor which includes a depth sensor which is measuring the position of the lid relative to the level of contents in the 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Varghese wherein the method further comprises: analyzing the one or more images to identify a distance of at least part of a lid of the container from at least part of the container; and using the identified distance of the at least part of a lid of the container from the at least part of the container to identify the fullness level of the container as both systems are directed to a trash receptacles for monitoring fullness and one of ordinary skill in the art would have recognized the established function of having wherein the method further comprises: analyzing the one or more images to identify a distance of at least part of a lid of the container from at least part of the container; and using the identified distance of the at least part of a lid of the container from the at least part of the container to identify the fullness level of the container and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mask (US. Pub. No. 20160292862 A1) in view of Gates et al. (US. Pub. No. 20190197498 A1).
Regarding claim 13:
Mask does not explicitly teach wherein the one or more image sensors are configured to be mounted to a garbage truck, and the at least one action comprises collecting the content of the trash can with the garbage truck.
Gates teaches:
wherein the one or more image sensors are configured to be mounted to a garbage truck (see at least section [0081] regarding a monitoring system on the vehicle, wherein the vehicle is a waste collection vehicle (i.e. garbage truck). Also, see at least section [0017] regarding a monitoring system including a content sensor which is preferable an optical sensor.)
and the at least one action comprises collecting the content of the trash can with the garbage truck (see at least section [0030] regarding receiving waste with a waste collection vehicle that can be driverless.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Gates et al. wherein the one or more image sensors are configured to be mounted to a garbage truck, and the at least one action comprises collecting the content of the trash can with the garbage truck as both systems are directed to waste management and one of ordinary skill in the art would have recognized the established function of having wherein the one or more image sensors are configured to be mounted to a garbage truck, and the at least one action comprises collecting the content of the trash can with the garbage truck and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.
Regarding claim 14:
Mask does not explicitly teach wherein the emptying of the trash can is performed by an automated mechanical system without human intervention.
Gates teaches:
wherein the emptying of the trash can is performed by an automated mechanical system without human intervention (see at least section [0030] regarding receiving waste with a waste collection vehicle that can be driverless.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Gates et al. wherein the emptying of the trash can is performed by an automated mechanical system without human intervention as both systems are directed to waste management and one of ordinary skill in the art would have recognized the established function of having wherein the emptying of the trash can is performed by an automated mechanical system without human intervention and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mask (US. Pub. No. 20160292862 A1) in view of Gates et al. (US. Pub. No. 20190197498 A1) in further view of Kurani et al. (US. Pub. No. 20210188541 A1).
Regarding claim 11:
Mask does not explicitly teach wherein the one or more image sensors are configured to be mounted to a vehicle, and the at least one action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container.
Gates teaches:
wherein the one or more image sensors are configured to be mounted to a vehicle (see at least section [0081] regarding a monitoring system on the vehicle, wherein the vehicle 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask by the system of Gates et al. herein the one or more image sensors are configured to be mounted to a vehicle as both systems are directed to waste management and one of ordinary skill in the art would have recognized the established function of having wherein the one or more image sensors are configured to be mounted to a vehicle and predictably would have applied it to improve the system and method for monitoring waste in a waste container of Mask.
The combination of Mask and Gates does not explicitly teach the at least one action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container.
Kurani teaches:
and the at least one action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container (section [0520], [0556], and [0560] regarding making real-time updates to waste collection vehicle routes based on waste bin status.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for monitoring waste in a waste container of Mask as modified by Gates et al by the system of Kurani et al. wherein the at least one action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container as both systems are directed to waste management and one of ordinary skill in the art would have recognized the established function of having wherein the at least one action comprises adjusting a route of the .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armstrong et al. (US 20200013024 A1) is pertinent because it is a method for contamination assessment, which can include receiving a set of images, sorting the images, assessing the images, assessing container fill zones, assessing the container, and/or acting based on the container assessment.
O’Brien et al. (US 20190322450 A1) is pertinent because it is a disposal bin includes at least one identifying sensor that captures and provides identifying information for items placed in the disposal bin as well as at least one state sensor to capture and provide state information (such as the weight of the item) for such items.
Lyman (US 20150307273 A1) is pertinent because it is a method for enabling automated waste management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666